     Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 1 of 12 PageID #:91805




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

CHRISTINE WHEELER
and DOUGLAS WHEELER,

         Plaintiffs,                                          Case No. 1:19-cv-08273

v.                                                            Honorable John J. Tharp, Jr.

C. R. BARD, INC.,

      Defendant.
____________________________

                           DEFENDANT C. R. BARD, INC.’S
              RULE 56.1 STATEMENT OF UNDISPUTED MATERIAL FACTS

         Defendant C. R. Bard, Inc. (“Bard”), by its attorneys, and pursuant to Fed. R. Civ. P. 56,

Local Rule 56.1, and this Court’s Standing Order regarding summary judgment practice, submits

the following Statement of Undisputed Material Facts in support of its Motion for Summary

Judgment1:

Parties, Jurisdiction, And Venue

         1.      Plaintiffs, Christine Wheeler (“Plaintiff” or “Mrs. Wheeler”) and Douglas Wheeler

(“Mr. Wheeler”, and together with Mrs. Wheeler, the “Plaintiffs”), are Illinois residents.

(Plaintiff’s Amended Short Form Complaint, December 25, 2012, ECF 13 (“SFC”), attached

hereto as Exhibit A, ¶ 4.)

         2.      Bard is a New Jersey corporation with its principal place of business in New Jersey

(Master Long Form Complaint and Jury Demand (“MC”), September 26, 2012, MDL 2187 ECF

352, attached hereto as Exhibit B, ¶ 3; C. R. Bard, Inc.’s Answer and Affirmative Defenses to



1
 Should the Court wish to review unredacted copies of the Exhibits, Bard will provide unredacted copies to the Court
and/or file them under seal, as appropriate.
 Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 2 of 12 PageID #:91806




Plaintiffs’ Master Long Form Complaint and Jury Demand (“Answer to MC”), September 26,

2012, MDL 2187 ECF 355, attached hereto as Exhibit C, ¶ 3.)

       3.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

because complete diversity of citizenship exists between the parties, and Plaintiffs are seeking

damages in excess of $75,000.00, exclusive of interest and costs. (Ex. B, MC, ¶ 6; Ex. C, Answer

to MC, ¶ 6.)

       4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because Mrs.

Wheeler, an Illinois resident, was implanted with the products at issue and received treatment for

her alleged injuries in Cook County, Illinois. (Amended Plaintiff Fact Sheet, June 21, 2019

(“PFS”), attached hereto as Exhibit D, § I.4-I.5.)

Plaintiff’s Pre-Existing Symptoms

       5.      Mrs. Wheeler first began experiencing symptoms of urinary stress incontinence in

her mid-thirties and the symptoms became progressively worse, to the extent that if she laughed

too hard, ran, jumped, played baseball, rode horses, sneezed or relaxed too much she would suffer

from incontinence. (Deposition of Christine Wheeler, July 11, 2019 (“Wheeler Dep.”), attached

hereto as Exhibit E, 52:1-5; 54:2-8.)

       6.      In November 2009, Plaintiff sought treatment for her urinary issues from Dr.

Charles Feinstein, M.D., a gynecologist at the Faycor N.A. Surgical Facility in Chicago, Illinois.

(Ex. D, PFS, § II.1.)

       7.      In November 2009, Dr. Feinstein diagnosed Plaintiff with urinary incontinence,

incompetent mid-urethral sphincter, and severe anterior prolapse/cystocele. (Deposition of Charles

Feinstein, M.D., August 7, 2019 (“Feinstein Dep.”), attached hereto as Exhibit F, 14:1-14:13; Ex.

E, Wheeler Dep., 56:9-11.)



                                                 2
    Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 3 of 12 PageID #:91807




Informed Consent and Dr. Feinstein’s Knowledge of Risks

           8.       Prior to her November 30, 2009 surgery, Plaintiff met with Dr. Feinstein to discuss

the risks of the proposed procedure. (Ex. F, Feinstein Dep., 121:24-122:12.)

           9.       Prior to her November 30, 2009 surgery, Dr. Feinstein provided Plaintiff with the

documents (the “Informed Consent”) detailing the risks of the proposed treatment. (Ex. F,

Feinstein Dep., 121:24-122:12; Informed Consent, Nov. 19, 2009, attached hereto as Exhibit G.)

           10.      Plaintiff initialed every page of the Informed Consent and signed the Informed

Consent on November 19, 2009. (Ex. G, Informed Consent; Ex. E, Wheeler Dep., 71:19-73:5.)

           11.      The Informed Consent states, in part:

           I have explained my enclosed recommended procedure to the patient in great detail
           for the treatment of her stress incontinence and/or cystocele. I have also explained
           that this is not her only alternative, but she has other options, both more
           conservative and also more aggressive. I have explained all these alternatives to the
           patient in great detail.

           1 have explained to the patient their success rates, failure rates, reasons for success
           and reasons for failure, complications and their rates of' occurrence. I explained the
           reasons why additional surgery after the original surgical procedure may be needed,
           and explained the possible affects [sic] of the surgery on her sexuality.

           I have explained to the patient about the FDA BLACK BOX WARNING - that the
           more mesh used in a patient, the more likely to have complications such as
           penetrations, perforations, exposures or erosions of the suture line, most of which
           are easily taken care of when identified.

           The patient has verbalized complete understanding and asked a number of excellent
           questions that I have tried to answer completely to the best of my ability.

(Ex. G, Informed Consent, 1.)

           12.      The Informed Consent states, in part2:

           There is a total 95% Improvement rate with incontinence surgery: total cure rate of
           incontinence (no pads at all), with and [sic] additional 10% significantly improved
           rate ( eg: going from three wet pads/day to one moiste [sic] pad/day).


2
    Typographical and formatting errors in the original.

                                                           3
 Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 4 of 12 PageID #:91808




       I also explained, especially if there is cystocele surgery at the same time, there can
       be up to a 10% erosion rate where the skin incision can open up, and or the mesh
       can show through the skin, even for years in the future, which may require,
       additional suturing, or excision of a part of the mesh, or other procedures, even
       years after the procedure.

       It may be the natural evolution after initial presentation of weak muscle support of
       the pelvis --(stress urinary incontinence and/or cystocele), in years to come, to see
       further deterioration of the muscular support of the pelvis and the internal pelvic
       structures (bladder, uterus, cervix, rectum, and possibly intestines or GI tract). This
       may cause future presentation of cystocele, of rectocele, or cervical and apical
       prolapse, or of uterine prolapse, or of enterocele prolapse, or a combination of all
       the above.

       All this means, that there is a possibility that there may he further surgery needed
       in the future for continued deterioration of the muscular pelvic floor.

       I reviewed with her that there can be a 30% recurrence of Cystocele, even years
       after repair.

       The patient verbalized understanding of all instructions and expressed willingness
       to come in in [sic] the near future for corrective surgery.

(Ex. G, Informed Consent, 2.)

       13.    Informed Consent contains a “Risks of Complications” section, which states:

       I am aware of the risks of perforation and erosion of the sling or graft, either through
       the vaginal incision or through any part of the roof of the vagina, including deep
       inside the vaginal vault in the far lateral recesses. I am aware of the risk of erosion
       into the urethra, the bladder neck, the bladder, the contiguous organs surrounding
       the operative site, and the possibility of erosions, or perforations, into the great
       blood vessels surrounding the operative site. I understand that these complications,
       if they occur, will require further surgery to repair.

       I am also aware of the specific complications involving the suspension part of the
       procedure, which range from insufficient suspension to over suspension.
       Insufficient suspension will result in continued incontinence. Over-suspension of
       the urethra will result in urinary retention. I may suffer from frequency, urgency,
       or de novo urgency incontinence. I may suffer from slow stream, hesitancy in the
       onset of the urinary stream, weak stream, start and stop stream, increased post void
       residuals, increasing cystitis, repetitive urinary tract infections, urosepsis, and the
       need to urinate in abnormal positions to help change the angle of the urethra to
       assist emptying, I may suffer from frank urinary retention and require
       catheterization.



                                                  4
 Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 5 of 12 PageID #:91809




        I am aware that any of these complications will necessitate further surgery to relax
        the sling, or cut the sling, or remove the sling and may need further surgery in the
        future to replace the sling with a new one.

(Ex. G, Informed Consent, 4; Ex. F, Feinstein Dep., 109:2-110:18.)

        14.      The Informed Consent form contains a “Black Box Warning”, which states:

        I am aware that the FDA has issued a Black Box Warning about using Mesh in the
        human body. They mention what has been known all along without any new or
        unknown problems, that is, that the more mesh or foreign material in the body, the
        more likely it is to have problems of some sort from the mesh. Problems like
        exposure of the mesh through the vaginal mucosa (skin) or through the incision.
        These exposures, perforations, or penetrations are usually handled easily by
        applying hormone cream to the area, or cutting out the small amount of mesh
        exposed, or resuturing the area, if need arises.

(Ex. G, Informed Consent, 5.)

        15.      The Informed Consent contains a “Sexual Functioning” section, which states:

        I am informed that although the bladder suspension procedure has nothing to do
        with specific sexual function, such function may be affected by vaginal surgery. I
        have mentioned having incontinence during sexual relations before this surgery,
        and for that reason has [sic] tended to avoid intercourse because of embarrassment.
        Female orgasm is a subject poorly understood. It is in part due to psychological
        factors. This may or may not be affected by any surgery on the vagina. However,
        surgery may induce scar tissue formation and this can affect sensation or cause lack
        of sensation in the vagina, Therefore [sic] the ability to experience an orgasm can
        be affected. The size of the vaginal opening and the depth of the channel may also
        be affected or changed by the surgery. Ease of penile penetration may be affected.
        Intercourse may be painful or cause bleeding.

(Ex. G, Informed Consent, 5; Ex. F, Feinstein Dep., 123:25-126:8.)

        16.      On October 20, 2008, the FDA issued a Public Health Notification: Serious

Complications Associated with Transvaginal Placement of Surgical Mesh in Repair of Pelvic

Organ         Prolapse   and     Stress    Urinary      Incontinence.     (http://wayback.archive-




                                                 5
  Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 6 of 12 PageID #:91810




it.org/7993/20170111190506/http://www.fda.gov/MedicalDevices/Safety/AlertsandNotices/Publ

icHealthNotifications/ucm061976.htm, attached hereto as Exhibit H.)3

         17.      Prior to and at the time of Plaintiff’s surgery on November 30, 2009, Dr. Feinstein

was aware that vaginal pain was a known potential risk or complication attendant with the

implantation of the mesh device. (Ex. F, Feinstein Dep., 112:8-113:13; 109:2-112:13.)

         18.      Prior to and at the time of Plaintiff’s surgery on November 30, 2009, Dr. Feinstein

was aware that dyspareunia was a known potential risk or complication attendant with the

implantation of the mesh device. (Id. at 109:2-112:13.)

         19.      Prior to and at the time of Plaintiff’s surgery on November 30, 2009, Dr. Feinstein

was aware that mesh erosion was a known potential risk or complication attendant with the

implantation of the mesh device. (Id.)

         20.      Prior to and at the time of Plaintiff’s surgery on November 30, 2009, Dr. Feinstein

was aware that inflammation was a known potential risk or complication attendant with the

implantation of the mesh device. (Id.)

         21.      Prior to Plaintiff’s implant surgery, Dr. Feinstein, reviewed the Instructions for Use

for Avaulta. (Id. at 43:15-44:9; Avaulta Solo Synthetic Support System Instructions for Use,

attached hereto as Exhibit I.)

         22.      Plaintiff conceded that before her November 30, 2009 surgery, she received

information of instructions regarding: “[i]ndication of procedure, risk of complications, sexual




3
  The Court can take judicial notice of the FDA notification. See Vincent v. Medtronic, Inc., 221 F. Supp. 3d 1005,
1007 (N.D. Ill. 2016) (“Executive and agency determinations are subject to judicial notice.” (citing Houston v. United
States, 638 Fed. Appx. 508, 514 (7th Cir. 2016))); see also United Food & Commercial Workers Local 1776 &
Participating Emp’rs Health & Welfare Fund v. Teikoku Pharma USA, Inc., 74 F. Supp. 3d 1052, 1062 n.14 (N.D.
Cal. 2014) (taking judicial notice of FDA citizen petition).

                                                          6
 Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 7 of 12 PageID #:91811




function issues with surgery during recovery period, pregnancy issues with surgery, operative

course and post-op care.” (Ex. D, PFS, § II.3.c.)

Plaintiff’s November 30, 2009 Procedure

       23.     On November 30, 2009, Plaintiff underwent a procedure during which Dr. Feinstein

performed: (i) Mid-Urethral Sling Bladder using Coloplast Mentor Aris Tape (“Aries Tape”), (ii)

anterior pelvic organ prolapse – cystocele repair using another mesh product, and (iii) cystoscopy

and dilation. (Ex. F, Feinstein Dep., 8:7-14; 13:19-25; Ex. D, PFS, § II.1; Operative Report, Nov.

30, 2009, attached hereto as Exhibit J.)

       24.     Dr. Feinstein noted in his records that he performed cystocele using “Avaulta

Repair System from BARD” but cannot recollect which type of Avaulta was used during the

November 30, 2009 procedure. (Ex. F, Feinstein Dep., 201:12-202:3.)

       25.     Plaintiff’s November 30, 2009 implantation procedure took place at Faycor N.A.

Surgical Facility in Chicago, Illinois. (Ex. D, PFS, § II.1.)

Plaintiff Experienced Symptoms of Alleged Injuries Within 3 Months of Her Procedure

       26.     Plaintiff admitted under oath that she “did not recover from the initial surgery” and

first experienced symptoms of the bodily injuries she attributes to the implantation of the pelvic

mesh product(s) in “February 2010.” (Ex. D, PFS, § II.6.b.)

       27.     Mrs. Wheeler, on a telephone follow-up call with Dr. Feinstein’s office on

December 2, 2009 reported she was still leaking urine while coughing, and had a few accidents.

(Ex. F, Feinstein Dep., 156:24-157:10; Postoperative Follow-up Call Record, Dec. 2, 2009,

attached hereto as Exhibit K.)

       28.     Mrs. Wheeler, on a telephone follow-up call with Dr. Feinstein’s office on

December 7, 2009 reported having puffy hands and sore joints pain due to the Vesicare, and



                                                    7
 Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 8 of 12 PageID #:91812




reported still leaking urine with coughing. (Ex. F, Feinstein Dep., 157:11-158:2; Postoperative

Follow-up Call Record, Dec. 7, 2009, attached hereto as Exhibit L.)

       29.     Mrs. Wheeler did not attend a postoperative appointment with Dr. Feinstein

scheduled for December 18, 2009. (Ex. F, Feinstein Dep., 130:9-11; 137:13-17.)

       30.     At a post-op visit on December 28, 2009 with Dr. Feinstein, Mrs. Wheeler reported

nocturia, incontinence with coughing and sneezing, using 3 pads per day that were wet to soaked

with discharge. (Ex. F, Feinstein Dep., 130:15-133:23; Postoperative Report, Dec. 28, 2009,

attached hereto as Exhibit M.)

       31.     At a post-op visit on December 28, 2009, Dr. Feinstein noted positive vaginal

discharge. (Ex. F, Feinstein Dep., 130:15-132:2; Ex. M, Postoperative Report, Dec. 28, 2009.)

       32.     At a post-op visit on January 5, 2010, Mrs. Wheeler reported nocturia, incontinence,

using 2-3 pads per day that were soaked, and Dr. Feinstein noted vaginal discharge. (Ex. F,

Feinstein Dep., 133:23-135:7; Postoperative Report, Jan. 5, 2010, attached hereto as Exhibit N.)

       33.     On January 18, 2010, Mrs. Wheeler called Dr. Feinstein complaining of “something

pulling (7 wks)” while sitting down. (Ex. F, Feinstein Dep., 140:5-141:4; Postoperative Follow-

up Call Record, Jan. 18, 2010, attached hereto as Exhibit O.)

       34.     Mrs. Wheeler did not attend a postoperative appointment with Dr. Feinstein

scheduled for February 2, 2010. (Ex. F, Feinstein Dep., 137:13-17.)

       35.     On February 22, 2010, Mrs. Wheeler attended a post-op visit with Dr. Feinstein’s

office and reported pain in the front of the vagina with intercourse, and pain all day, especially

worsening at the end of the day. (Ex. F, Feinstein Dep. 135:8-137:2; Postoperative Report, Feb.

22, 2010, attached hereto as Exhibit P.)




                                                8
 Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 9 of 12 PageID #:91813




       36.     On May 25, 2010, Plaintiff complained of pain on her right side and reported having

this pain since her November 30, 2009 surgery. (Ex. F, Feinstein Dep., 138:17-141:4; Progress

Notes, May 25, 2010, attached hereto as Exhibit Q.)

Plaintiffs’ Complaint

       37.     Plaintiffs filed their initial Short Form Complaint on April 30, 2012 directly into

C. R. Bard, Inc., Pelvic Repair System Products Multi-District Litigation 2187 (“Bard MDL”).

(ECF 1.)

       38.     Plaintiffs filed their Amended Short Form Complaint on December 25, 2012. (Ex.

A, SFC).

       39.     In their Short Form Complaint, Plaintiffs asserted claims against Bard, Sofradim

Production SAS, Analytic Biosurgical Solutions, Mentor Worldwide LLC, Coloplast A/S,

Coloplast Corp., Coloplast Manufacturing US, LLC, and Porges S.A. (Ex. A, SFC, ¶ 6.)

       40.     Plaintiffs settled their claims against Coloplast relating to alleged injuries caused

by Aries Tape. (Ex. E, Wheeler Dep., 33:23-24; 109:17-16; ECF 39.)

       41.     Plaintiffs’ claims against Porges S.A., Coloplast A/S and Coloplast Manufacturing

US, LLC were terminated pursuant to Pretrial Order # 79 entered in MDL 2187. (MDL 2187,

Pretrial Order No. 79.)

       42.     Plaintiffs’ claims against Sofradim Production SAS, and Analytic Biosurgical

Solutions were voluntarily dismissed. (ECF 27, 51.)

       43.     In their Short Form Complaint, Plaintiffs asserted the following claims based on

corresponding counts in the Master Complaint: Negligence (Count I), Strict Liability – Design

Defect (Count II), Strict Liability – Manufacturing Defect (Count III), Strict Liability – Failure to

Warn (Count IV), Breach of Express Warranty (Count V), Breach of Implied Warranty (Count



                                                 9
 Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 10 of 12 PageID #:91814




VI), Loss of Consortium (Count VII), and Punitive Damages (Count VIII). (Ex. A, SFC, ¶ 14; Ex.

B, MC.)

       44.     Mrs. Wheeler did not assert a claim for lost profits, and never disclosed in her

Plaintiff Fact Sheet, written discovery responses, or her deposition testimony that she was pursuing

such claim. (See generally Wheeler Dep.; PFS; Pl.’s Resp. to Def.’s Interrog. No. 4, December 6,

2019, attached hereto as Exhibit R.)

       45.     Plaintiff’s alleged injuries include: “Chronic pelvic and vaginal pain, dyspareunia,

pain during orgasm, inability to sit for prolonged periods of time, inability to lift heavy objects,

hip pain, unable to swim or go horseback riding; unable to have proper pelvic exam and vaginal

sex is impossible.” (Ex. D, PFS, II.6(e); Ex. E, Wheeler Dep., 93:5-20, 95:19-96:5.)

       46.     Plaintiffs conceded they will not pursue any causes of action for strict liability

manufacturing defect (Count III), breach of implied or express warranties (Counts V and VI), and

“a claim for Mr. Wheeler’s Lost Profits.” (ECF 93, Plaintiffs’ Memorandum in Opposition to

Bard’s Motion for Summary Judgment, Nov. 15, 2019, filed in Bard MDL).

       47.     Plaintiffs designated Dr. Bruce Rosenzweig, M.D. and Colleen M. Fitzgerald, M.D.

to offer causation opinions relating to the alleged injuries sustained by Mrs. Wheeler. (Plaintiff’s

Designation and Disclosure of General and Case-Specific Expert Witnesses, August 19, 2019,

attached hereto as Exhibit S).

       48.     Dr. Feinstein testified that it was not his opinion, and that he was not going to testify

in this case, that Bard’s Avaulta caused or contributed to any of Mrs. Wheeler’s alleged injuries.

(Ex. F, Feinstein Dep., 161:16-162:6).




                                                  10
 Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 11 of 12 PageID #:91815




Plaintiff’s Subsequent Treatment

       49.     Plaintiff underwent four procedures to revise, trim and remove her mesh, on June

18, 2010, September 13, 2010, October 27, 2010, and March 2, 2011, respectively. (Ex. D, PFS, §

II.5; PFS, Ex. B.)

       50.     On December 4, 2014, Plaintiff was implanted with another mesh sling, a TVT

Exact manufactured by Ethicon, which remained implanted in Plaintiff as of the time of her

deposition on July 11, 2019. (Ex. E, Wheeler Dep., 22:12-17; 88:7-11; 102:13-17.)


Dated: June 26, 2020                        Respectfully submitted,
                                            DEFENDANT C. R. BARD, INC.


                                            By: _/s/ Lori G. Cohen________________
                                                   One of Its Attorneys

                                            Lori G. Cohen
                                            GREENBERG TRAURIG, LLP
                                            Terminus 200
                                            3333 Piedmont Road, N.E., Suite 2500
                                            Atlanta, Georgia 30305
                                            (678) 553-2100
                                            (678) 553-2386 (facsimile)
                                            cohenl@gtlaw.com

                                            Gregory E. Ostfeld (ARDC No. 6257163)
                                            Martin Kedziora (ARDC No. 6300162)
                                            GREENBERG TRAURIG, LLP
                                            77 West Wacker Drive, Suite 3100
                                            Chicago, IL 60601
                                            (312) 476-5039
                                            ostfeldg@gtlaw.com
                                            kedzioram@gtlaw.com

                                            Counsel for Defendant C. R. Bard, Inc.




                                              11
Case: 1:19-cv-08273 Document #: 137 Filed: 06/26/20 Page 12 of 12 PageID #:91816




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2020, I caused the foregoing document to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the CM/ECF participants registered to receive service in this case.



                                                          /s/ Lori G. Cohen
                                                          Lori G. Cohen




                                                12
